Citation Nr: 1600735	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-12 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Naval Reserve from November 1942 to July 1943.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are currently bilateral hearing loss, rated as 90 percent disabling prior to February 16, 2011 and as 50 percent disabling from February 16, 2011; tinnitus, rated as 10 percent disabling; and otitis media, healed, right ear, rated as noncompensable; these disabilities are considered as affecting a single body system; and, the combined rating during the entire appeal period is 60 percent or more.  

2.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided pre-adjudication VCAA notice by letter in June 2011.  In this letter, the Veteran was notified as to what information and evidence was needed to substantiate the claim for TDIU, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Relevant service records, relevant post-service treatment records, and lay statements have been associated with the record.  

Further, during the current appeal period, the Veteran was afforded a VA audiological examination in April 2012.  The examiner conducted an examination and provided information regarding the impact that the Veteran's service-connected disabilities have on his ability to work and provided sufficient information such that the Board can render an informed decision as to entitlement to TDIU.  VA has satisfied its duty to assist.  

TDIU

The Veteran claims that he is unable to secure or follow a substantially gainful occupation due to his service-connected bilateral hearing loss and tinnitus.  See March 2011 Form 21-8940.

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.    If there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  For the purpose of determining if there is one 60 percent disability, multiple disabilities affecting a single body system will be considered as one disability.  38 C.F.R. § 4.16(a).  

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disabilities are currently bilateral hearing loss, rated as 90 percent disabling prior to February 16, 2011 and as 50 percent disabling from February 16, 2011; tinnitus, rated as 10 percent disabling; and otitis media, healed, right ear, rated as noncompensable.  All of these disabilities are considered as affecting a single body system, namely the auditory system.  See e.g., October 1943 VA examination (showing healed otitis media of the right ear manifested by small linear scar on the tympanic membrane); April 2012 VA examination (showing that the bilateral hearing loss and tinnitus affect the Veteran's hearing and ears).  The total combined rating during the entire appeal period is 60 percent or more.  Thus, the Veteran has one disability that is rated as 60 percent or more, and the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are met.  

However, the competent and probative evidence shows that the Veteran's service-connected disabilities do not prevent him from securing and maintaining substantially gainful employment. 
 
The Veteran completed two years of high school and served as a machinist mate in service, which included the use of power tools and working around diesel engines.  See March 2011 Form 21-8940; November 2009 Form 21-526; April 2010 VA examination.  After service, the Veteran worked as mechanic for about 35 years, which included the use of power tools and doing auto body work.  See April 2010 VA examination.  Afterwards, the Veteran worked as a mail carrier for about 30 years.  See February 2011 VA examination.  The Veteran reported that he left his last job as a rural mail carrier in 1983 and that he became too disabled to work in 1983, but the Veteran himself conceded that he did not leave his last job as a rural mail carrier due to his service-connected disabilities.  See March 2011 Form 21-8940.  

There is no indication in the medical evidence and argument by the Veteran that the Veteran's service-connected otitis media, healed, right ear, rated as noncompensable, has an impact on the Veteran's ability to work.  See e.g., March 2011 Form 21-8940 (Veteran contends that his hearing loss and tinnitus, and the severity of these disabilities, preclude employment). 

On VA examination in February 2011, the VA examiner noted that the Veteran's hearing loss and tinnitus impact occupational activities in that he has hearing difficulty.  The examiner noted that there are no effects on usual daily activities.  

On VA examination in April 2012, the VA examiner stated that the Veteran reports difficulty understanding in non-face-to-face communication.  The VA examiner opined that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings.  The examiner noted that many individuals with the Veteran's degree of hearing loss, or worse, function well in many occupational settings. The examiner, however, did state that the Veteran's hearing loss would cause him to have trouble working well in very noisy environments, and in environments which required him to "often" use non-face-to-face communications equipment such as speakers, intercoms, etc.), or in jobs which required a great deal of attention to high pitched sounds (such as monitoring medical equipment or other "beeps and pings").  Regarding tinnitus, the Veteran reported that tinnitus is bothersome during concentration on quiet tasks.  The Board acknowledges that the Veteran's word recognition scores on VA examination were poor, but audiological testing was conducted without the use of hearing aids.  See April 2012 VA examination.  

Based on this evidence, the Board finds that the Veteran is not able to perform the tasks requiring use of machinery and power tools in loud and noisy environments in which the Veteran has work experience, namely his 35 years of experience as a mechanic, and he is therefore precluded from a machinist or mechanic occupation.  See also August 2012 private ENT report (private audiologist opined that the Veteran's hearing loss would result in a safety risk to work around heavy equipment).   However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from securing and following all gainful occupation in which he has experience, specifically mail carrier.  

The Board acknowledges the Veteran's argument that he does not feel that any employer will hire him with his severe service-connected hearing loss and tinnitus.  See July 2012 notice of disagreement.  However, the Veteran conceded that he has not attempted to obtain employment since he left his last job as a rural mail carrier.  See March 2011 Form 21-8940.  Therefore, the Veteran's opinion that he cannot secure employment due to his service-connected disabilities is mere speculation and is of no probative value.

The Board acknowledges the Veteran's contention that his ability to safely operate a motor vehicle would be adversely impacted by his difficulty hearing auditory warning signals. See July 2012 notice of disagreement.  The Board also acknowledges that in the August 2012 private ENT report, the private audiologist opined that due to the Veteran's hearing loss there is a safety risk to work in transportation.  However, the VA treatment records show that the Veteran continues to drive and that he denies any concerns with driving.  See e.g., November 2011 VA primary care attending note (Veteran continues to drive and reports no recent accidents or trouble with directions); November 2013 VA primary care attending note.  Therefore, the Board does not find that the Veteran's hearing loss and tinnitus are of such a severity as to prevent him from driving, including driving a mail vehicle, when he is wearing hearing aids.   

The Board acknowledges that the Veteran reported that he has difficulty communicating in all listening situations, that he has his difficulty hearing verbal commands, and that he has a difficult time understanding conversations.  See July 2010 private audiological treatment report; July 2012 notice of disagreement; August 2012 private ENT record.  However, there is no indication that the Veteran could not understand his VA examiner's questions, and the Veteran responded appropriately to the VA examiner's questions, during the interview portion of the VA audiological examination.  See April 2012 VA examination.  Furthermore, the medical evidence of record shows that the Veteran's hearing aids improve his hearing to such an extent that he is able to understand instructions during appointments with his medical providers.  See e.g., November 2012 VA audiology note (stating that after cleaning both hearing aids, "both aids loud and clear"); November 2012 VA audiological medical device note (VA audiologist gave instructions regarding the hearing aids, and the Veteran verbalized understanding and was able to paraphrase important points).  Thus, the Board does not find that the Veteran's hearing loss and tinnitus are of such a severity so as to prevent him from understanding verbal commands and communicate face-to-face in a non-noisy work setting when he is wearing hearing aids.  

The Board acknowledges that the Veteran reported that he "cannot" talk on the telephone.  See August 2012 private ENT record.  The Board also acknowledges that the August 2012 private audiologist opined that the Veteran cannot talk on the phone.  However, there is no indication that the private audiologist assessed whether the Veteran would have any remaining ability to use the phone, to include when wearing his hearing aids.  Therefore, the Board concludes that this August 2012 opinion by the private audiologist that the Veteran is completely unable to use the phone was rendered based only on the Veteran's subjective report that he cannot talk on the phone.  Therefore, this assessment has no probative value regarding whether the Veteran is objectively unable to use the phone when using hearing aids.  

On the other hand, the objective evidence of record shows that the Veteran regularly uses hearing aids and the Veteran's ability to perform his activities of daily living and instrumental activities of daily living, which includes the use of a telephone, are not impacted by his hearing loss and tinnitus.  See e.g., April 2012 VA examination; November 2011 and November 2013 VA primary care attending note (showing that the Veteran adequately manages his bills, activities of daily living, and instrumental activities of daily living). The Board also notes that the Veteran has also argued that he has "difficulty" in using a phone, which indicates that there remains at least some ability to use the phone.  See July 2012 notice of disagreement.  Because the Veteran's August 2012 subjective report that he cannot use the phone is inconsistent with his report that he has difficulty uses the phone and is inconsistent with the objective evidence of record showing that the Veteran's instrumental activities of daily living are not impacted, the Board finds that the Veteran's August 2012 subjective report that he cannot use the phone, to include when wearing his hearing aids, is not credible and is therefore of no probative value.  

Further, because the medical evidence shows that the Veteran's hearing aids significantly improve his ability to hear conversations, and given the objective evidence showing that the Veteran's instrumental activities of daily living are not impaired, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hearing loss and tinnitus are of such a severity so as to prevent him from occasionally using the phone in a work setting when he is wearing hearing aids.  Notably, there is no indication in the record that the Veteran's occupational experience as a mail carrier required him to "often" use the phone, which was the frequency of phone use from which the April 2012 VA examiner opined the Veteran would be precluded.  Given the nature of the occupation of mail carrier, specifically this occupation's requirements of driving a mail vehicle and delivering mail, the Board concludes that in the occupation of mail carrier, phone use is more likely than not only occasional and therefore less than "often."  

On review, and in light of the above objective medical evidence, the Board acknowledges that the Veteran's service-connected bilateral hearing loss and tinnitus impact the Veteran's ability to work.  However, the assigned evaluations for each of these disabilities are intended to reflect such occupational impairment.  See 38 C.F.R. § 4.10.  On review, given that the Veteran continues to drive without concerns, given the Veteran's ability to perform the above discussed communication tasks despite his difficulties in hearing and concentrating due to the hearing loss and tinnitus, and given that the Veteran has 35 years of experience as a mail carrier, including a mail carrier in a rural environment, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities prevent him from securing and maintaining an occupation that requires driving, face to face communication, and occasional phone use, in a non-noisy environments, in which the Veteran has work experience, namely rural mail carrier.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

For these reasons, the Board finds that the Veteran is not rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, and referral for consideration of entitlement to a TDIU on an extraschedular basis is not warranted.  38 C.F.R. §4.16(b).  


ORDER

Entitlement to TDIU due to service-connected disabilities is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


